Citation Nr: 1037644	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for residuals of frozen feet.  

2.  Whether new and material evidence has been received to reopen 
service connection for residuals of frozen hands.

3.  Whether new and material evidence has been received to reopen 
service connection for residuals of frozen ears.


REPRESENTATION

Appellant represented by:	Robert A. Embree, Non-attorney 
Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) "Tiger Team," located at the Regional 
Office (RO) in Cleveland, Ohio.  Due to the Veteran's place of 
residence, all subsequent development occurred at the RO in Fort 
Harrison, Montana.  

Regardless of the RO's action regarding reopening the Veteran's 
respective claims, the Board must independently address the issue 
of reopening a previously denied claim.  Whether a previously 
denied claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (1996) (finding that 
the Board does not have jurisdiction to review the claim on a de 
novo basis in the absence of a finding that new and material 
evidence has been submitted).

The Veteran testified at a personal hearing before the Board via 
video conferencing in August 2010.  A transcript is of record.  

The respective issues of service connection for residuals of 
frozen hands and frozen ears are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A Board decision in April 1976 denied service connection for 
residuals of frozen feet, hands, and ears.

2.  Evidence received since the April 1976 decision regarding the 
claim for service connection for residuals of frozen feet relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the April 1976 decision regarding the 
claim for service connection for residuals of frozen hands 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.

4.  Evidence received since the April 1976 decision regarding the 
claim for service connection for residuals of frozen ears relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

5.  The Veteran experienced cold exposure of the feet during 
service; and neuropathy symptoms of the feet are related to the 
in-service cold injury.  


CONCLUSIONS OF LAW

1.  The April 1976 Board decision, which denied entitlement to 
service connection for residuals of frozen feet, hands, and ears 
was final when issued.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received to reopen service 
connection for residuals of frozen feet.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  With application of the doctrine of reasonable doubt, service 
connection for residuals of frozen feet is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  New and material evidence has been received to reopen service 
connection for residuals of frozen hands.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

5.  New and material evidence has been received to reopen service 
connection for residuals of frozen ears.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the applications to reopen respective 
claims for service connection for residuals of frozen feet, 
hands, and ears, there is no reason to discuss the impact of the 
VCAA on the submission of new and material evidence.  Also, 
because this decision will constitute a full grant of the claim 
for service connection for residuals of frozen feet, there is no 
reason to discuss the impact of the VCAA as to that particular 
issue.  

New and Material Evidence

A Board decision denying service connection is final when issued.  
See 
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Background and Analysis

As noted above, in April 1976, the Board denied the appeal for 
service connection for residuals of frozen feet, hands, and ears, 
finding a lack of evidence of frostbite injuries noted in the 
service treatment records.  As such, for evidence to be new and 
material, it would have to tend to show that the Veteran incurred 
frostbite injuries during service.

Briefly reviewing the evidence submitted since the April 1976 
Board decision, in a June 2009 letter, the Veteran's treating VA 
doctor wrote that the Veteran had neuropathy symptoms that could 
have been caused by frostbite.  Moreover, the Veteran offered 
statements and testimony indicating that he had incurred frost 
related injuries while serving with the 1st Marine Corps, 1st 
Combat Support Group, in Korea.  

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When 
presumed to be credible, as is required when determining solely 
whether to reopen a previously denied claim, the Veteran's 
statements indicated that he experienced frostbite-related 
injuries during service in Korea.  The June 2009 letter from the 
Veteran's doctor indicates that the Veteran had symptomatology 
that could be frostbite related.  

Based on this additional evidence, the Board finds that the 
evidence received since the April 1976 Board decision regarding 
the Veteran's respective claims for service connection for 
residuals of frozen feet, hands, and ears is new and material, as 
it relates to unestablished facts necessary to substantiate the 
Veteran's respective claims, and raises a reasonable possibility 
of substantiating the respective claims.   Accordingly, the 
evidence is new and material and the respective claims of 
entitlement to service connection for residuals of frozen feet, 
hands, and ears must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.306 (2009).  A disorder also may be service connected 
if the evidence of record reveals the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for Residuals of Frozen Feet

Factual Background

The Veteran's service treatment records contain no notation 
indicating diagnosis or treatment for an in-service foot disorder 
or exposure to extreme cold.  In the Veteran's service discharge 
medical examination report, the examiner marked the Veteran's 
lower extremities and feet as being normal.

In a January 1975 statement, the Veteran's wife reported that the 
Veteran's feet became frozen in Korea because he did not receive 
cold weather gear until February 1952, causing him to go without 
protection for three months that winter.  Therefore, she stated 
he currently experienced great discomfort during the winter 
months.  

In an additional January 1975 joint statement, the Veteran's 
father and mother stated that, while their son was in Korea, he 
complained of having to drive trucks without cabs or windshields 
in temperatures below zero degrees.  As he did not have insulated 
boots, his feet would freeze.

In a March 1975 statement, a fellow service member recalled 
serving with the Veteran in the same company in Korea.  He 
recalled witnessing the Veteran suffering severe frozen feet due 
to the lack of cold weather clothing, which they did not receive 
until January 1952.  He indicated that, having lived by the 
Veteran over the past twenty years, he knew that the Veteran 
suffered from frozen feet.

In an April 1975 statement, another service member recalled 
serving with the Veteran in Korea in sub-zero temperatures.  He 
stated that many service members had experienced frozen feet 
during that time and, to his knowledge, the Veteran did as well.  

In an additional April 1975 statement, the Veteran recalled 
experiencing frozen feet during December 1951 and January 1952.  
He remembered visiting his corpsman for treatment.  Upon 
examination, the corpsman told him that his feet were frozen.  
When he went to the medical battalion for treatment, he was told 
that nothing could be done to treat the disorder.  He stated 
that, ever since that day, his feet would be either full of sores 
or ache so that he could hardly walk.  He stated that, in 
December 1974, a VA doctor also told him that there was nothing 
he could do about the disorder.  

In a July 2007 VA treatment record, the examiner diagnosed the 
Veteran as having neuropathy related to some post-frostbite 
injury.

In a February 2008 VA treatment record, the Veteran reported 
having some numbness in his feet due to frostbite in Korea.  He 
denied falling, but stated that he walked like he was "drunk."  
After examination of the feet, the examiner diagnosed neuropathy 
"probably primarily from frostbite injury."  

In an August 2008 VA treatment record, the examiner diagnosed 
neuropathy from frostbite.

In a June 2009 letter, the Veteran's primary VA doctor wrote that 
the Veteran experienced peripheral neuropathy in the feet causing 
numbness and balance difficulties.  She stated that she had not 
reviewed his service records, but knew that he was a Korean War 
veteran and that he had suffered a frostbite injury.  The 
examiner stated that, if it was substantiated that the Veteran 
sustained frostbite during service, she would state that it was 
at least as likely as not that his current neuropathy symptoms 
were caused by the prior frostbite injury.  

In an October 2009 private X-ray report, the examiners noted mild 
degenerative changes of the bilateral feet.

In an October 2009 VA medical examination report, the examiner 
noted that the Veteran claimed to have participated in Chosin 
Reservoir Campaign, but that he was not present in Korea at that 
time.  Since Korea, the Veteran indicated that he constant 
numbness in his feet, the right greater than the left.  He denied 
any foot pain or swelling.  He reported a history of falling 
because of his inability to feel where his feet were, the last 
such incident occurring five months prior to examination.  He 
denied that his feet were intolerant to cold weather.  After 
examination, the examiner diagnosed onychomychosis and peripheral 
neuropathy.  In his findings, the examiner stated that, during 
his examination, he noted that the Veteran had full range of 
motion of his feet without objective evidence of either pain, 
decreased strength, yellow thick dysmorphic toenails bilaterally, 
loss of natural hair growth on dorsum of feet, or poor 
coordination and balance with heel, toe, tandem, and backward 
walk.  He indicated that the Veteran's lower extremities had 
diminished sensation to light touch and monofilament, right 
greater than left.  He reported that a current radiology report 
confirmed osteoarthritis of the left foot.  The examiner stated 
that medical research had shown that, in severe cases, deep 
tissue freezing may occur with damage to the underlying blood 
vessels, muscles, and nerve tissue.  Noting the lack of any 
diagnosis of frostbite during service and the lack of any medical 
records indicating treatment for frostbite-related disorders 
until 2003, the examiner stated that it was his opinion that the 
Veteran's current foot disorders were less likely than not 
etiologically related to a cold injury.  Because there was no 
evidence of any complaints or treatment for residuals of a 
frostbite-related injury for over 50 years after service, the 
examiner stated that it was his opinion that the frostbite injury 
was less likely than not severe in nature and that current foot 
disorders were more likely related to other factors including 
normal age-related changes.  

Analysis

Having reviewed the entire claims file, the Board finds that the 
evidence of record is sufficient to grant service connection for 
residuals of frozen feet.  The Veteran has provided competent lay 
testimony of exposure to extreme cold during service in Korea, 
and indicating a chronic foot disorder existing since incurrence 
of frostbite during service.  The Veteran's account has been 
corroborated by statements from fellow service members and family 
members indicating that the Veteran experienced frozen feet 
during service and foot disorders after service.  See, e.g. Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it discussing what the claimant has 
experienced through his senses and matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

The Board notes that, in an October 2009 VA medical examination 
report, a VA examiner opined that the Veteran's foot disorder was 
not related to service.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

As noted above, the October 2009 VA examiner opined that the 
Veteran's current foot disorders were less likely than not 
related to service based, in part, on the lack of any complaint 
of a cold injury for more than 50 years after service; however, 
in making this conclusion, the VA examiner ignored the Veteran's 
December 1974 claim for service connection for residuals of 
frozen feet, and the letters submitted by the Veteran's family 
and fellow service members, most of which indicated that the 
Veteran experienced frozen feet during service and continuous 
symptomatology thereafter.  Such credible lay evidence 
establishes the facts of in-service cold exposure and continuous 
post-service symptoms that were later diagnosed as peripheral 
neuropathy of the lower extremities.  The October 2009 VA 
examiner's opinion was based on the legally erroneous assumption 
that, because there was no documentation of cold exposure or 
symptoms in the service treatment records, such did not occur.  A 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Therefore, the Board finds the October 2009 VA medical examiner's 
opinion to lack probative value in this matter.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Board notes that, in a June 2009 letter, the Veteran's 
primary VA doctor indicated that, having treated the Veteran's 
disorder, she opined that the Veteran's foot disorders were 
related to frostbite during service if the incurrence of 
frostbite was substantiated.  As the incurrence of frostbite 
during service and continuous symptoms since service have been 
demonstrated through the credible statements of the Veteran and 
his fellow service members, the Board finds that the evidence is 
at least in relative equipoise on the remaining question of 
whether the currently diagnosed peripheral neuropathy of the 
lower extremities is related to the in-service cold exposure.  
For these reasons, and resolving reasonable doubt in favor of the 
Veteran, the Board finds that service connection for residuals of 
frozen feet is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of frozen feet is reopened.  

Service connection for residuals of frozen feet is granted.  

Service connection for residuals of frozen hands is reopened.  

Service connection for residuals of frozen ears is reopened.  


REMAND

A review of the record discloses a need for further development 
prior to appellate review on the merits of the claims for service 
connection for residuals of frozen hands and service connection 
for residuals of frozen ears.  Specifically, the Veteran should 
be given an additional VA medical examination to determine the 
natures and etiologies of any current hand or ear disorder.

In an October 2009 VA medical examination report, the Veteran 
reported currently experiencing tingling and pain in his hands 
when the weather turned cold.  He stated that he treated this by 
wearing gloves or staying at home.  After examination, the 
examiner noted that the Veteran displayed full range of motion of 
the hands without evidence of pain, decreased strength, and full 
sensation to light touch and vibration in the hands bilaterally.  
The Veteran's skin was thin consistent with his advancing age.  
The fingers were white in color and cool to the touch vs. the 
dorsum of the hands and forearms.  The examiner noted that these 
findings were consistent with Raynaud's phenomenon.  Current 
radiology reports confirmed bilateral degenerative changes in the 
hands, less likely than not related to cold injury and more 
likely than not related to age and normal wear and tear.  The 
examiner stated that medical literature indicated that Raynaud's 
phenomenon was brought on by cold exposure, but noted that the 
actual cause of the disorder was unknown.  He stated that there 
was no evidence in the medical literature to indicate that 
Raynaud's was a sequelae of a cold injury.  He also noted that 
the record did not contain any evidence of complaints of or 
treatment for a cold injury in service for 50 plus years after 
service.  Therefore, he stated that, in his opinion, the current 
clinical findings regarding a hand disorder were less likely than 
not related to service.

As noted above, the examiner found that the Veteran's current 
hand disorder was less likely than not related to service based, 
in part, on the lack of any complaint of a cold injury for more 
than 50 years after service; however, in making this conclusion, 
the examiner ignored the Veteran's December 1974 claim for 
service connection for residuals of frozen hands, and the letters 
submitted by the Veteran's family and fellow service members, 
most of which indicated that the Veteran experienced frozen hands 
during service and continuous symptomatology thereafter.  Such a 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal, 5 Vet. App. at 461.  

Also, although the RO requested that the examiner provide an 
opinion as to each of the Veteran's claimed disorders, the 
examiner did not provide an opinion as to the nature and etiology 
of the Veteran's claimed frostbite of the ear.  As the October 
2009 examiner based his findings regarding the Veteran's hand 
disability on an inadequate factual premise, and failed to 
provide an opinion as to the Veteran's claimed ear disorder, the 
Board finds that another examination is required.



Accordingly, the reopened issues of service connection for 
residuals of frozen hands and ears are REMANDED for the following 
action:

1.  The AMC/RO should provide the Veteran 
with a VA cold injury examination to be 
performed by an examiner other than the 
author of the October 2009 VA examination 
report.  The relevant documents in the 
claims folder should be made available to 
the examiner for review.  After a review 
of the Veteran regarding his medical 
history, all tests and studies required to 
respond to the following questions should 
be done.  In making his findings, the 
examiner should accept as credible the 
Veteran's accounts of frostbite during 
service.  The examiner should offer the 
following opinions:

(a)  Is it at least as likely as not 
(a 50 percent or greater probability) 
that any current bilateral hand 
disorder began during service or is 
otherwise linked to some incident of 
active duty, to include frostbite 
injury in Korea?

(b)  Is it at least as likely as not 
(a 50 percent or greater probability) 
that any ear disorder that is 
currently present began during 
service or is otherwise linked to 
some incident of active duty, to 
include frostbite injury in Korea?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  In 
the report, the examiner should refer to 
all medical and lay evidence of record 
used in making the conclusions.  If the 
examiner is unable to answer the question 
presented without resort to speculation, 
he or she should so indicate the reason.

3.  After completion of the foregoing and 
all other necessary development, the 
AMC/RO should re-adjudicate the reopened 
issues of service connection for residuals 
of frozen hands and ears.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a SSOC, 
and should be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


